DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT


             In the Interest of Q.D. and Z.D., children.
                     ___________________________
                                 S.D.,

                             Appellant,

                                 v.

DEPARTMENT OF CHILDREN AND FAMILIES, and GUARDIAN AD
                  LITEM PROGRAM,

                             Appellees.


                          No. 2D22-1223



                        September 21, 2022

Appeal from the Circuit Court for Collier County; Shannon H.
McFee, Judge.

Keith W. Upson of The Upson Law Group, P.L., Naples, for
Appellant.

Meredith K. Hall, Children's Legal Services, Bradenton, for Appellee
Department of Children and Families.

Sara Elizabeth Goldfarb, Statewide Director of Appeals, Tallahassee,
and Desiree Erin Fernandez, Senior Attorney, Statewide Guardian
ad Litem Office, Tallahassee, for Appellee Guardian Ad Litem
Program.
PER CURIAM.

     Affirmed.

LaROSE, KHOUZAM, and BLACK, JJ., Concur.

                      __________________________

Opinion subject to revision prior to official publication.




                                   2